 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   MICHAEL ANTHONY TODD,                              Case No. 1:12-cv-02083-LJO-SKO

11                   Plaintiff,                         ORDER FOLLOWING SETTLEMENT;
                                                        VACATING DATES AND DIRECTING
12           v                                          PARTIES TO FILE DISPOSITIVE
                                                        DOCUMENTS
13   P. JOHNSON, et al.,
                                                        FOURTEEN DAY DEADLINE
14                   Defendants.

15

16          On March 22, 2019, this Court conducted a settlement conference in this civil rights

17 action. During the settlement conference, the parties reached a settlement agreement.

18          Based upon the settlement of this action, it is HEREBY ORDERED that:

19          1.      All pending matters and dates in this action are VACATED; and

20          2.      Dispositional documents shall be filed within fourteen (14) days from the date of

21                  service of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        March 22, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
